EXHIBIT 10.3

 

FOURTH AMENDMENT TO FIVE-YEAR CREDIT AGREEMENT

 

FOURTH AMENDMENT, dated as of November 7, 2003 (this “Amendment”), to the
FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT, dated as of
November 28, 2001 (as amended by the First Amendment thereto, dated as of July
25, 2002, the Second Amendment thereto, dated as of November 25, 2002, and the
Third Amendment thereto, dated as of July 18, 2003, the “Credit Agreement”),
among RAYTHEON COMPANY, a Delaware corporation (the “Borrower”), RAYTHEON
TECHNICAL SERVICES COMPANY, a Delaware corporation, and RAYTHEON AIRCRAFT
COMPANY, a Kansas corporation, each as a Guarantor (in such capacity, each a
“Guarantor” and, collectively, the “Guarantors”), the several Lenders from time
to time parties thereto (the “Lenders”), J.P. MORGAN SECURITIES INC. and BANC OF
AMERICA SECURITIES LLC, as joint lead arrangers and joint bookrunners (in such
capacity, the “Arrangers”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), CITICORP USA, INC., CREDIT SUISSE FIRST
BOSTON and MIZUHO CORPORATE BANK, LIMITED (f/k/a MIZUHO FINANCIAL GROUP), as
documentation agents (in such capacity, each a “Documentation Agent” and,
collectively, the “Documentation Agents”), and JPMORGAN CHASE BANK, as
administrative agent (in such capacity, the “Administrative Agent” and,
collectively with the Syndication Agent and the Documentation Agents, the
“Agents”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Borrower has requested that the
Lenders, and the Lenders have agreed, to extend credit to the Borrower subject
to the terms and conditions contained therein;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
in certain ways; and

 

WHEREAS, the Lenders and the Borrower desire to amend the Credit Agreement in
the manner specified herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Defined Terms. Terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement.

 

2. Amendments to Section 1.01 of the Credit Agreement (Defined Terms). The
definition of “Consolidated Net Income” appearing in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the word “and” appearing before the
fifth clause thereof and by inserting, in lieu thereof, a comma and (ii) by
adding to the end thereof, before the period mark, the following:

 

“ and (vi) for the fiscal quarter of Raytheon and its consolidated Subsidiaries
ending September 28, 2003, such Consolidated Net Income shall be increased by an
amount not to exceed $306,000,000 for such fiscal quarter, representing
write-offs and charges to the extent recorded for such quarter in connection
with the Network Centric Systems

 



--------------------------------------------------------------------------------

business, the Technical Services business, and the discontinued operations of
Raytheon Engineers and Constructors with respect to such fiscal quarter”.

 

3. Waiver. The Required Lenders hereby waive compliance with Section 7.05(b) and
any related Event of Default pursuant to paragraph (d) of Article VIII of the
Credit Agreement through the date hereof solely to the extent that the failure
to comply with such provisions is remedied by the amendment contained in Section
2 hereof with respect to the definition of “Consolidated Net Income”.

 

4. Affirmation of Guarantee. Each Guarantor hereby consents to the foregoing
amendment to the Credit Agreement set forth herein and reaffirms its obligations
under the Guarantee provided by such Guarantor pursuant to Article X of the
Credit Agreement.

 

5. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which (i) the Borrower and the Required
Lenders shall have executed and delivered this Amendment to the Administrative
Agent and (ii) the Administrative Agent shall have received, for the account of
each Required Lender executing this Amendment, an amendment fee equal to 0.03%
of such Lender’s Commitment.

 

6. Representation and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower hereby represents and warrants to the Lenders as of the
Amendment Effective Date that:

 

(a) Reaffirmation. As of the date hereof and after giving effect to this
Amendment, the representations and warranties set forth in Article IV of the
Credit Agreement are true and correct in all material respects; and

 

(b) No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

7. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all its respective out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Amendment and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

8. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

9. Severability; Headings. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and

 



--------------------------------------------------------------------------------

any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
section and subsection headings used in this Amendment are for convenience of
reference only and are not to affect the construction hereof or to be taken into
consideration in the interpretation hereof.

 

10. Continuing Effect of Other Documents. This Amendment shall not constitute an
amendment or waiver of any other provision of the Credit Agreement not expressly
referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Borrower that would require a waiver
or consent of the Lenders or the Administrative Agent. Except as expressly
amended, modified and supplemented hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.

 

11. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

RAYTHEON COMPANY,

as the Borrower

By:

  /s/ Richard A. Goglia  

--------------------------------------------------------------------------------

Name:

  Richard A. Goglia

Title:

  Vice President and Treasurer

RAYTHEON TECHNICAL SERVICES COMPANY,

as a Guarantor

By:   /s/ Louis P. Laroche  

--------------------------------------------------------------------------------

Name:

  Louis P. Laroche

Title:

  Chief Financial Officer

RAYTHEON AIRCRAFT COMPANY,

as a Guarantor

By:   /s/ Anthony F. O’Brien  

--------------------------------------------------------------------------------

Name:

  Anthony F. O’Brien

Title:

  Vice President and Chief Financial Officer

JPMORGAN CHASE BANK,

as Administrative Agent and as a Lender

By:   /s/ Richard C. Smith  

--------------------------------------------------------------------------------

Name:

  Richard C. Smith

Title:

  Vice President

 

Fourth Amendment to Five-Year Credit Agreement

 